DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 12/08/2020 has been entered.  Claims 1, 4, 5, 7, 10-13, and 15 have been amended.  Claim 16 remain cancelled.  Claims 17-19 have been added.  Claims 1-15 and 17-19 are pending in the application.
	Applicant’s amendment did not overcome part of the clam objection previously set forth in the Non-Final Rejection dated 9/08/2020.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 depends on claim 4, but a claim cannot depend on itself.  For purpose of examination, claim 4 is assumed to depend on claim 1.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered and they are moot due to the new office action.

Allowable Subject Matter
Claims 1-15 and 17-19 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest an apparatus comprising:
a first ion source arranged and adapted to emit a spray of charged droplets; 
a detector or sensor arranged and adapted automatically to detect, sense or determine one or more first parameters or properties of said spray of charged droplets as said spray of charged droplets impacts upon a surface of said detector or sensor; and
a control system arranged and adapted to automatically adjusts or correct one or more second parameters or properties of said spray of charged droplets based on said one or more first parameters or properties of said spray of charged droplets detected, sensed or determined by said detector or sensor.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Karpetsky (US 2006/0249671), who teaches an apparatus comprising an ion source, a detector that detects a distance from the exit port of the ion source and the surface of the sample, and a control system that adjusts the focusing and acceleration functions of electrodes to maintain the impacted surface; however Karpetsky fails to teach that the detector detects the distance (or any other parameter) as a spray of charged droplets from the ion source impacts upon a surface of the detector.
The primary reason for allowance of the claims is the combination of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881